DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim limitation “lock portion” is referring to member 19 should be consistent with the language as defined in the specification as “locking portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, the limitation “the lock portion extends from an upper end of the protection wall portion” does not have any support from the specification and the drawing.
In fact, the lock portion (19) is actually extends from a lower end or lower surface of the protection wall portion (16) as show in Figure 1.
“the lock portion extends from a lower surface of the protection wall portion” for examination.
Claim 7 recites the limitation “the locking portion” in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a1) as being anticipated by O’Connor (US 4,688,875).
Regarding claim 1, O’s Connor discloses a board connector, comprising:
a housing (100) placed on a circuit board (300), the housing including a terminal holding (H) portion and a receptacle (112) extending forward from an outer peripheral edge of the terminal holding portion; and
a terminal fitting (200) mounted while penetrating through the terminal holding portion, the terminal fitting being connectable to the circuit board while being placed on the circuit board behind the terminal holding portion;
wherein:
the housing includes a lock (L)  for restricting a forward tilting displacement of the housing by being locked to the circuit board;

the lock portion is arranged on a rear end of the housing.

[AltContent: arrow][AltContent: textbox (H)][AltContent: textbox (L)][AltContent: arrow]		
    PNG
    media_image1.png
    223
    280
    media_image1.png
    Greyscale


Regarding claim 2, O’Connor discloses a board connector, comprising:
a housing placed (100) on a circuit board (300), the housing including a terminal holding portion (H) and a receptacle (112) extending forward from an outer peripheral edge of the terminal holding portion; and
a terminal fitting (200) mounted while penetrating through the terminal holding portion, the terminal fitting being connectable to the circuit board while being placed on the circuit board behind the terminal holding portion;
wherein:
the housing includes a lock portion (L) for restricting a forward tilting displacement of the housing by being locked to the circuit board;
the housing includes a protection wall portion (120) extending from the terminal holding portion; and


Regarding claim 3, O’Conner discloses the locking portion is disposed on a rear-end part of the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2003/0096517) in view of Bogese (US 7,223,128).
Regarding claims 1-2, Ho discloses a board connector, comprising:
a housing (11) placed on a circuit board (2), the housing including a terminal holding (E1) portion and a receptacle (115) extending forward from an outer peripheral edge of the terminal holding portion; and
a terminal fitting (12) mounted while penetrating through the terminal holding portion, the terminal fitting being connectable to the circuit board while being placed on the circuit board behind the terminal holding portion;
wherein:
the housing includes a post portion (1191);
the terminal holding portion, the receptacle and the locking portion constitute a single component; and

the housing includes a protection wall portion (122) extending from the terminal holding portion; and
the lock portion extends from a lower surface of the protection wall portion (see Fig. 5).

	Ho substantially disclosed the claimed invention except the post is for locking the housing to the circuit board.
	
Bogese teach lock portion (15).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide locking portion into Ho’s housing, as taught by Bogese for locking the housing to the circuit board.

[AltContent: textbox (E1)][AltContent: arrow]		
    PNG
    media_image2.png
    193
    321
    media_image2.png
    Greyscale


Regarding claim 3, in the modified connector, Ho discloses the modified lock portion is disposed on a rear-end part of the housing.

Regarding claims 4 and 8, in the modified connector, Ho discloses the terminal fitting includes a board connecting portion (122) to be fixed to the circuit board by soldering while being placed on the circuit board; and
the lock portion is disposed substantially at the same position as the board connecting portion in a front-rear direction.

Regarding claims 5 and 9, in the modified connector, Ho discloses a side wall (119) extending rearward from a side edge part of the terminal holding portion, wherein:
a fixing bracket (1194) fixable to the circuit board by soldering is mounted on the side wall portion; and
the locking portion is disposed behind the fixing bracket.

Regarding claims 6 and 10, in the modified connector, Ho discloses a side wall (119) extending rearward from a side edge part of the terminal holding portion,
wherein:
the side wall is formed with a leg (E2) connected via a support (E3); and
the lock portion is formed on a lower end part of the leg portion.
[AltContent: arrow][AltContent: textbox (E3)][AltContent: arrow][AltContent: textbox (E2)]	
    PNG
    media_image3.png
    315
    286
    media_image3.png
    Greyscale



Regarding claims 7 and 11, in the modified connector, Ho discloses left and right side wall (119, 119) extending rearward from side edge parts of the terminal holding portion and disposed to sandwich the terminal fitting; and
fixing brackets (1194) mounted on the side wall portions, the fixing brackets being fixable to the circuit;
wherein the locking portions are provided to be continuous with the side wall portions.

	Ho substantially disclosed the claimed invention except the bracket is fixing to the circuit board by soldering.  
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011.  The examiner can normally be reached on monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833